TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00076-CV


John Rady, As Assignee, Appellant

v.

Wells Fargo Bank, N.A., Appellee




FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY,
NO. C-1-CV-11-009407, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING


O R D E R

PER CURIAM
		On September 9, 2012, this Court issued an opinion dismissing this appeal for want
of prosecution.  See Tex. R. App. P. 42.3(b), (c).  On September 14, 2012, appellant filed a motion
to vacate opinion and allow appellant to file brief.  We withdraw our opinion and judgment dated
September 9, 2012, and reinstate this appeal.  Appellant's brief is due in this Court no later than
October 22, 2012.  If appellant does not file a brief by that date, the Court may dismiss the appeal
for want of prosecution.
		It is ordered September 21, 2012.

Before Chief Justice Jones, Justices Rose and Goodwin